DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-23
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A
Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10575048 (application # 15785211) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

with the media player, the received video signal;  establishing, with the media player, a wireless communications link between the media player and one or more display devices via the integrated wireless video link system, wherein establishing the wireless communications link between the media player and the one or more display devices via the integrated wireless video link system comprises establishing, with the media player, a secure wireless communications link between the media player and the one or more display devices via the 
integrated wireless video link system, the secure wireless communications link allowing only the one or more display devices to receive the decoded video signal from the media player, wherein establishing the decoded video signal to the one or more display devices via the wireless communications link is performed in response to receiving the user input, and wherein the media player is separate from the one or more display device; and sending, with the media 
player, the decoded video signal to the one or more display devices via the wireless communications link established by the integrated wireless video link system, wherein sending the decoded video signal to the one or more display devices via the wireless communications link is performed in response to receiving the user input. Claim 15 (similarly claim 8), claims: 

receive user input from a user; receive, with the integrated wireless video link system, an encoded video signal from a media content source; decode the received video signal; establish a wireless communications link between the media player and one or more display devices via the integrated wireless video link system, wherein establishing the wireless communications link between the media player and the one or more display devices via the integrated wireless 
video link system comprises establishing, with the media player, a secure wireless communications link between the media player and the one or more display devices via the integrated wireless video link system, the secure wireless communications link allowing only the one or more display devices to receive the decoded video signal from the media player, wherein establishing the decoded video signal to the one or more display devices via the wireless communications link is performed in response to receiving the user input, and 
wherein the media player is separate from the one or more display device;  and send the decoded video signal to the one or more display devices via the wireless communications link established by the integrated wireless video link system, wherein sending the decoded video signal to the one or more display devices via the wireless communications link is performed in response to receiving the user input;  and the one or more display devices, each comprising: a first wireless communications system;  one or more display screens;  at least one second 
For that reason, Application's Claim(s) 1, 10, 18 and Patented Claims 1, 8, 15 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claims 1-23 of the instant application is fully encompassed by the combination of Claims 1-19. Allowance of application claims 1-23 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1-19. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3- 10, 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pgpub: 20120030719) to (Lim), in view of (US pgpub: 20160373810) to (Ansari).
Regarding claims 1, 10, 18, Lim teach a device and method for outputting data of wireless terminal 100 to an external device 300, wherein the media device 200 received video stream content, the media device 200 consisting of a RF unit 270 for wireless communication (receiving, with a media player comprising an integrated wireless video link system, an encoded video signal from a media content source) and decodes the received video stream content (decoding, with the media player, the received video signal, and sending, with the media player, the decoded video signal to the one or more display devices via communications link established by the integrated video link system) signals to external display device 300 for display to the viewer. (Fig. 1-2, P. 10-11, 22-25)
Lim teach the media device 200 consisting of a control unit 210, and memory for performing the steps for implementation (at least one processor, and a non-transitory computer readable medium communicatively coupled to the at least one processor, non-
Lim further teach the media device 200 consisting of control unit 210 which decodes received media content for forwarding to external display devices or display and based on user command, which reads on (establishing, with media player, communications link between media player and one or more display devices via video link system, and sending, with media player, decoded video signal to one or more display devices). (Fig. 3, 5B-8C, P. 22-26, 33-34)
Lim fails to specifically teach a wireless communications link between media player and one or more display devices.
Ansari teach a centralized broadband gateway for wireless communication system, wherein a centralized gateway 504 transmits uncompressed content received to the television set(s) 508A…508C wirelessly, which reads on (a wireless communications link between media player and one or more display devices). (Fig. 5, P. 34-35)  Television set(s) 508A…508C with wireless WHDMI integrated interface amongst others, consists of a processor and instructions for performing the display functions via the interface(S), which reads on (at least one second processor and a second non-transitory computer readable medium communicatively coupled to at least one second processor, second non-transitory computer readable medium having stored thereon computer software comprising a second set of instructions that, when executed by the at least one second processor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim by a wireless communications link between media player and one or more display devices as taught by Ansari in order to provide 

Regarding claim(s) 3, Lim in view of Ansari teach the method, establishing a wireless communications link between the media player and one or more display devices via the integrated wireless video link system comprises establishing, with the media player, a secure wireless communications link between the media player and one or more display devices via the integrated wireless video link system.
Lim further teach secure wireless communications link allowing only one or more display devices to receive decoded video signal.
Lim teach the media device 200 and external display device 300 can be combined into one device for display, and the content signal from the wireless terminal can communicated to the media device 200 via Bluetooth or wireless LAN, which are both well known to have secure login requirements for devices to join the wireless LAN or Bluetooth network, which reads on (secure wireless communications link allowing only one or more display devices to receive decoded video signal) (Fig. 1, P. 26, 33)

Regarding claim(s) 4, 12, 19, Lim in view of Ansari teach the method, the media player, the system, comprises one of a set top box ("STB"), a digital video recording ("DVR") device, a user device, a server computer over a network, a cloud-based computing system over a network, or a gaming console.

Lim teach the media device 200 and external display device 300 can be combined into one device, and can be a cable box, video recorder computer, etc. which reads on (one of a set top box ("STB"), a digital video recording ("DVR") device, a user device, a server computer over a network, a cloud-based computing system over a network, or a gaming console) (P. 25, 26)

Regarding claim(s) 5, 13, 20, Lim in view of Ansari teach the method, the media player, the system, and the one or more display devices.
Lim further teach each comprises one of a television set, a smart television, a video projection system, a computer monitor, or a laptop monitor.
Lim teach the external display device 300 can be a television device, which reads on (one of a television set, a smart television, a video projection system, a computer monitor, or a laptop monitor) (P. 25)

Regarding claim(s) 6, 14, 21, Lim in view of Ansari teach the method, the system, establishing a wireless communications link between the media player and one or more display devices via the integrated wireless video link system comprises establishing, with the media player, wireless communications link between the media player and one or more display devices via the integrated wireless video link system. The set of instructions, when executed by 
Lim further teach receiving, with media player, user input from a user, the user interface device.
Lim further teach the user commands signals received at the media player 200 device from wireless terminal 100 consisting of a key input unit 127, and used to implement control of the multimedia data to the external display device 300, which reads on (receiving, with media player, user input from a user) (Fig. 1-2, 5B, P. 22-23, 32, 39)
Lim further teach the media device 200 consisting of control unit 210 which decodes received media content for forwarding to external display devices or display and based on user command, which  reads on (receiving, with media player, user input from a user, the user interface device). (Fig. 3, 5B-8C, P. 22-26, 33-34)
Lim teach the user commands signals transmitted via a microphone at processing unit, (Fig. 2, P. 27)

Regarding claim(s) 7, 15,  Lim in view of Ansari teach the method, the media player, the system, establishing the wireless communications link between the media player and the one or more display devices via the integrated wireless video link system, sending the one or more display devices via the wireless communications link, the user input.
Lim further teach sending decoded video signal to one or more display devices is performed in response to receiving the user input.


Regarding claim(s) 8, 16, Lim in view of Ansari teach the method, the media player, the system, the user input.
Lim further teach at least one of voice input via a voice interface device, remote control input via a remote controller, or user interface input via a user interface device that is integrated in the media player.
Lim teach the user commands signals transmitted via a microphone at processing unit, which reads on (at least one of voice input via a voice interface device, remote control input via a remote controller, or user interface input via a user interface device that is integrated in the media player) (Fig. 2, P. 27)

Regarding claim(s) 9, 17, 23, Lim in view of Ansari teach the method, the media player, the system, the user input is received from a user device.
Lim further teach one of a laptop computer, a tablet computer, a smart phone, a mobile phone, a personal digital assistant, a remote control device, or a portable gaming device.
Lim teach the user commands signals at a mobile phone 100, which reads on (user input is received from a user device  one of a laptop computer, a tablet computer, a smart phone, a 

Regarding claim 22, Lim in view of Ansari teach the system, the user device, first and second processor(s) and communication(s), the media player.
Ansari further teach a second wireless communications system, a second user interface device, at least one third processor, a third non-transitory computer readable medium communicatively coupled to the at least one third processor, the third non-transitory computer readable medium having stored thereon computer software comprising a third set of instructions that, when executed by the at least one third processor, causes user device to receive, via second user interface device, user input from a user, generate one or more command instructions based on the received user input, and send, via second wireless communications system, generated one or more command instructions to media player.
Ansari teach a centralized broadband gateway for wireless communication system, wherein a centralized gateway 504 transmits uncompressed content received to the television set(s) 508A…508C wirelessly. Ansari teach having multiple media processors 106 (such as STB, DVR, etc.) with different portals for the communication devices and communicate with multiple communication devices 400, wherein the user input interface with the different portals can be through different modes of communication such as keyboard, microphone, etc., which reads on (a second wireless communications system, a second user interface device, at least one third processor, a third non-transitory computer readable medium communicatively coupled to the at least one third processor, the third non-transitory computer readable medium having stored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Ansari by having a second wireless communications system, a second user interface device, at least one third processor, a third non-transitory computer readable medium communicatively coupled to the at least one third processor, the third non-transitory computer readable medium having stored thereon computer software comprising a third set of instructions that, when executed by the at least one third processor, causes user device to receive, via second user interface device, user input from a user, generate one or more command instructions based on the received user input, and send, via second wireless communications system, generated one or more command instructions to media player as taught by Ansari in order to provide display devices in multiples places throughout the home while not using cables to implement.

Claim(s) 2, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pgpub: 20120030719) to (Lim), in view of (US pgpub: 20160373810) to (Ansari) in view of (US pgpub: 20160034245) to (Karunakaran).
Regarding claim(s) 2, 11, Lim in view of Ansari teach the method, the media player, sending the decoded video signal to the one or more display devices via the wireless communications link established by the integrated wireless video link system comprises sending, with the media player, the decoded video signal to the one or more display devices, via the wireless communications link established by the integrated wireless video link system, using a wireless video link protocol.
Lim in view of Ansari fails to specifically teach at least one of WirelessHD protocol, Wireless Home Digital Interface ("WHDI") protocol, or Wireless Gigabit Alliance ("WiGig") protocol.
Karunakaran teach direct streaming for wireless display, wherein the sink device implement wireless display communication such as wirelessHD, WHDI, amongst others (at least one of WirelessHD protocol, Wireless Home Digital Interface ("WHDI") protocol, or Wireless Gigabit Alliance ("WiGig") protocol) (P. 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Ansari of at least one of WirelessHD protocol, Wireless Home Digital Interface ("WHDI") protocol, or Wireless Gigabit Alliance ("WiGig") protocol as taught by Karunakaran in order to save resources by directly stream media content wirelessly and displaying them.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421